Citation Nr: 0416919	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-02 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
including as due to an undiagnosed illness.  

2.  Entitlement to service connection for anxiety (claimed as 
nightmares), including as due to an undiagnosed illness.  

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, including as due to an undiagnosed illness.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, including as due to an undiagnosed illness.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, including as due to an undiagnosed illness.  

7.  Entitlement to a compensable evaluation for 
chondromalacia of the left patella.

8.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1988 to January 
1992.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board REMANDS the following issues to the RO via the 
Appeals Management Center in Washington, DC:  entitlement to 
service connection for anxiety (claimed as nightmares), 
including as due to an undiagnosed illness; whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for headaches; whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a skin disorder; 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder; and, entitlement to a 10 percent evaluation based 
on multiple, noncompensable service-connected disabilities.  
VA will notify the veteran and his representative if they are 
required to take further action with regard to these claims.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims of entitlement to service 
connection for a stomach disorder and bilateral hearing loss 
and his claim of entitlement to an increased evaluation for a 
left knee disability.

2.  The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.

3.  The veteran does not have any chronic stomach disability. 

4.  The veteran does not currently manifest a hearing loss 
disability as defined for VA benefit purposes.  

5.  The veteran objectively manifests tibiofemoral, 
patellofemoral and popliteal joint tenderness resulting in 
slight impairment; there is no objective evidence of 
subluxation or instability causing more than slight 
impairment, no X-ray evidence of arthritis, and, no objective 
evidence that left knee motion is limited to 10 degrees 
extension or 45 degrees flexion so as to more nearly 
approximate the criteria for a higher rating.


CONCLUSIONS OF LAW

1.  A stomach disability was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307. 3.309, 3.317 (2003).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307. 3.309, 3.385 (2003). 

3.  The criteria for a 10 percent evaluation for 
chondromalacia of the left patella, and no more, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issues currently on appeal to the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that, with regard to the veteran's claims of 
entitlement to service connection for a stomach disorder and 
bilateral hearing loss and his claim of entitlement to an 
increased evaluation for a left knee disability, VA has 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

The RO initially denied the veteran's claims in a rating 
decision dated December 1998.  Thereafter, in letters dated 
August 2001 and October 2003, the RO notified the veteran of 
the change in the law.  The RO also notified the veteran of 
the evidence needed to substantiate his claims for service 
connection and an increased evaluation, including medical 
evidence linking a current disability to service and 
establishing a worsening of his service-connected knee 
disability, and of VA's newly expanded duties to notify and 
assist.  The RO indicated that it was developing the 
veteran's claims pursuant to the latter duty and was required 
to make reasonable efforts to assist the veteran in obtaining 
and developing all outstanding evidence, including VA and 
private medical records, records from current and former 
employees, and records from federal agencies and state and 
local governments, provided he identified the source or 
sources thereof.  The RO indicated that it had already 
requested the veteran's National Guard records and treatment 
records from St. Mary's Medical Center of Milwaukee, but that 
the latter facility had responded that there was a charge for 
furnishing VA such records.  Given that VA had no funds to 
pay the latter facility for the requested service, it was not 
able to obtain copies of the veteran's records.  The RO thus 
asked the veteran to send VA such documents. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while his 
appeal was pending reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini.  
As previously indicated, the VCAA notice informed the veteran 
of the evidence and information needed to support his claims.  
It also indicated that VA would assist the veteran in 
obtaining all outstanding evidence, but that in the meantime, 
the veteran should submit any pertinent evidence he had to 
support his claims.  In addition, in rating decisions dated 
December 1998 and April 2002, letters notifying the veteran 
of those decisions, a statement of the case issued in 
December 1999, a letter dated in April 2000, and supplemental 
statements of the case issued in April 2000, January 2003, 
and July 2003, the RO again notified the veteran of the 
information and evidence needed to substantiate his claims.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002).  Specifically, the 
RO notified the veteran of the reasons for which his claims 
had been denied, including as secondary to his service in the 
Persian Gulf, and the evidence it had considered in denying 
those claims, and provided him the regulations pertinent to 
his claims, including those governing claims for compensation 
for certain disabilities due to undiagnosed illnesses and 
VA's duties to notify and assist.  The RO also notified the 
veteran that it had requested, but not yet received, his 
records from the Vet Center and the Army National Guard.  The 
RO advised the veteran to submit these records directly to 
the RO.  The RO also provided the veteran a list of 
alternative evidence he could submit to substantiate his 
claims.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VA believes that the Court's 
decision in Pelegrini is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the aggregate VA met the content notification requirements 
of the VCAA.  Moreover, the Court, in Pelegrini, supra at 
422, left open the possibility that any error in the timing 
of a VCAA notice may be non-prejudicial to a claimant.  The 
Court raised concerns as to whether timing defects might 
nullify the purpose of the notice by requiring a claimant to 
overcome an adverse decision.

The Board observes that the only way the RO could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  This would be an absurd 
result, and as such it is not a reasonable construction of 
section 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  Moreover, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the RO's prior decision.  Because 
the Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, at 422.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because the content requirements of a VCAA notice have 
essentially been satisfied in regard to the claims, any error 
in not providing a single notice to the appellant covering 
all content requirements, or any error in timing, is harmless 
error.

While the notice provided the veteran in August 2001 and 
October 2003 was not sent prior to the first AOJ adjudication 
of the claim, it was sent prior to the transfer and 
certification of the veteran's appeal to the Board.  

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claims for 
service connection for a stomach disorder and bilateral 
hearing loss and an increased evaluation for a left knee 
disability, including service medical records and VA and 
private treatment records.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received at the RO in January 2000, the veteran requested VA 
to obtain all records compiled during his February 1992 to 
October 1996 service in the Wisconsin National Guard.  The RO 
did not obtain these records; however, given the time period 
to which they relate, there is no possibility that they would 
affect the outcome of the claims now being decided.  As 
explained in greater detail below, the Board must deny the 
claims for service connection for a stomach disorder and 
bilateral hearing loss due to an absence of medical evidence 
establishing that the veteran currently has these conditions.  
According to the veteran, records from his service in the 
Wisconsin National Guard are not current, but rather, are 
dated from 1992 to 1996.  Therefore, they can not possibly 
prove the existence of a current disability.

The Board must grant the veteran's claim for an increased 
evaluation for a left knee disability based on medical 
evidence of record dated since 1998, when the veteran filed 
this claim.  Given the favorable outcome of this claim and 
the fact that the records at issue are dated from 1992 to 
1996, any failure on VA's part to obtain these records does 
not prejudice the veteran in the disposition of his claim for 
an increased evaluation.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

With regard to the duty to assist, VA also conducted medical 
inquiry in an effort to substantiate the veteran's claims for 
service connection for bilateral hearing loss and an 
increased evaluation.  38 U.S.C.A.§ 5103A(d) (West 2002).  
Specifically, VA afforded the veteran VA examinations of his 
hearing loss and left knee disability, during which examiners 
addressed the etiology and severity of those disorders.  VA 
did not conduct medical inquiry in an effort to substantiate 
the veteran's claim for service connection for a stomach 
disorder, but such inquiry was unnecessary.

A regulation implementing the VCAA, 38 C.F.R. § 3.159, 
relates to providing medical examinations or obtaining 
medical opinions.  38 C.F.R. § 3.159(c)(4) provides that VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is deemed necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or symptoms of 
a disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or triggering 
event to qualify for that presumption; and, indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service connected disability.  In this case, such an 
examination was unnecessary given that the record contained 
no evidence of in-service stomach complaints and no evidence 
of a current stomach disability.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Service Connection

The veteran seeks service connection for multiple disorders, 
including some that allegedly developed secondary to service 
in the Persian Gulf in support of Operation Desert Storm.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and diseases such as organic diseases of the nervous system, 
psychoses or ulcers, become manifest to a degree of 10 
percent within one year from the date of discharge, and there 
is no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112(a), 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

With regard to claims for service connection under 38 
U.S.C.A. § 1117, based on service in the Persian Gulf, the 
law provides the following:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest  Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following): 
(A) An undiagnosed illness; (B) A 
medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that 
the Secretary determines is appropriate 
for presumption of service connection for 
purposes of this section. 

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117.  

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2006, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2003). 

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2003).  Disabilities that have 
existed for at least six months, and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered "chronic."  
38 C.F.R. § 3.317(a)(4) (2003).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Stomach Disorder

Neither the veteran, nor his representative has made any 
assertion specific to this particular claim.  Rather, in a VA 
Form 9 (Appeal to Board of Veterans' Appeal) received at the 
RO in January 2000, the veteran merely indicated that service 
connection was warranted for persistent stomach problems.  
His service medical records reflect that he did not complain 
of, or receive treatment for, any stomach problems during 
active service.  Moreover, during a separation examination 
conducted in January 1992, the veteran noted that he had not 
had any stomach, liver, or intestinal trouble and an examiner 
noted no stomach abnormalities.  Additionally, following 
discharge, the veteran underwent VA and private inpatient and 
outpatient treatment and VA examinations for a variety of 
medical complaints, but during treatment visits and 
examinations, no examiner documented any stomach problems 
secondary to service.

The Board notes that in September 1992, the veteran reported 
abdominal pain.  A private physician diagnosed viral 
hepatitis.  During a follow-up visit the next week, an 
examiner characterized the hepatitis as acute and indicated 
that the veteran could return to work.  Thereafter, the 
veteran only once expressed complaints related to his 
stomach, but no physician has since noted any stomach 
problems or diagnosed any disability of the stomach.  
Specifically, during a complete VA examination of the 
veteran's systems conducted in May 1995, the veteran reported 
that he had had a change in bowel habits.  He indicated that 
he had regular daily bowel movements, but occasionally 
experienced a cramp above his umbilicus prior to a bowel 
movement.  The examiner did not objectively confirm the pain 
or diagnose any stomach disorder.  The remainder of the 
competent evidence in the claims file is also absent any 
diagnosed stomach disability or competent medical suggestion 
of any disability manifested by stomach pain or other stomach 
symptoms.

As set out above, competent evidence of a current disability 
is needed to support the veteran's claim of entitlement to 
service connection for a stomach disorder.  The record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to render his own opinions on medical 
diagnoses or causation competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, in this case, the 
preponderance of the evidence is clearly against the 
veteran's claim of entitlement to service connection for a 
stomach disorder, including as due to an undiagnosed illness 
in that there is no competent evidence of a current 
disability, see Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), to 
include any objective indications of a chronic stomach 
disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness under 
38 C.F.R. § 3.317.  

Based on the foregoing, the Board concludes that a stomach 
disorder was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of this claim 
and the claim must be denied.

Bilateral Hearing Loss

The veteran asserts that he developed bilateral hearing loss 
in service, when he was exposed to noise.  He also reports a 
history of noise exposure after service, in conjunction with 
work as a welder.

Service medical records establish the veteran's exposure to 
noise during his active service period.  The veteran's speech 
recognition ability was not tested during service.  
Audiological testing during service revealed the following:

DATE
EAR


HERTZ




500
1000
2000
3000
4000
Nov. 
1987
RIGHT
0
0
5
0
0

LEFT
5
0
5
0
5
Jul. 
1988
RIGHT
15
15
5
5
5

LEFT
20
15
5
5
5
Sep. 
1991
RIGHT
50
40
35
30
25

LEFT
45
45
40
35
30
Jan. 
1992
RIGHT
10
5
10
0
0

LEFT
25
5
0
10
10

Thus, the veteran demonstrated a hearing loss disability by 
VA standards, see 38 C.F.R. § 3.385, at the time of testing 
in September 1991, but not at the time of discharge from 
service.

From January 1993 to July 1995, the veteran participated in 
Pabst Brewing Company's Hearing Conservation Program and 
underwent four audiological evaluations.  The veteran's 
speech recognition ability was not tested in conjunction with 
this program.  The veteran reported that he had had noisy 
hobbies, including field artillery in the military.  

Evaluations revealed pure tone thresholds, in decibels, as 
follows:

DATE
EAR


HERTZ




500
1000
2000
3000
4000
Jan. 
1993
RIGHT
10
5
0
5
0

LEFT
5
5
5
0
0
May 
1993
RIGHT
10
5
5
0
0

LEFT
15
10
5
10
25
Jul. 
1994
RIGHT
15
10
10
0
0

LEFT
10
10
10
10
30
Jul. 
1995
RIGHT
10
10
5
5
0

LEFT
0
15
5
15
20

During the above times the veteran did not demonstrate a 
hearing loss disability as defined by 38 C.F.R. § 3.385 for 
VA benefits purposes.

In July 1998, the veteran underwent an audiometric 
examination at Work Injury Care Center, during which he 
reported a history of having served in the military for eight 
years and having been exposed to explosions.  The physician 
diagnosed mild high frequency hearing loss on the left.  He 
based this diagnosis on an audiological evaluation, which 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
5
LEFT
10
20
15
20
35

The veteran's speech recognition ability was not tested at 
that time.  The Board emphasizes that the audiologic results 
relied on do not support a diagnosis of a hearing loss 
disability for VA benefit purposes.  See 38 C.F.R. § 3.385.

In June 2003, the veteran underwent a VA audio examination.  
On that date, an authorized audiological evaluation revealed 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
5
LEFT
10
20
20
25
35

The veteran had speech recognition ability of 94 percent in 
the right ear and 92 percent in the left ear.  The examiner 
diagnosed slight asymmetric high frequency notching in the 
left ear and normal limits across the test range with regard 
to the right ear.  He noted that, on discharge from service, 
the veteran had hearing within normal limits across the test 
frequency range for both ears.  He also noted that hearing 
loss due to acoustic trauma occurs at the time of the 
incident and is not delayed in onset.  Based on these facts, 
he concluded that all of the factual evidence indicated that 
the slight high frequency notching in the left ear occurred 
after the period of service and was not related to service 
noise exposure.  He also concluded that the right ear was 
considered normal.  Again, the results of this testing do not 
meet VA's definition of a hearing loss disability for 
benefits purposes.

In sum, the evidence of record shows that the veteran 
manifested a hearing loss disability on one date in service, 
but fails to show any current hearing loss disability.  His 
own assertions in that regard are not competent to establish 
the existence of a hearing loss disability, see Espiritu, 
supra, and as set out above, the post-service competent 
medical evidence fails to establish the existence of a 
current  hearing loss disability.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  The evidence is not in relative equipoise; therefore, 
the veteran may not be afforded the benefit of the doubt in 
resolution of this claim and the claim must be denied. 

III.  Rating Claim

The veteran seeks an increased evaluation for his left knee 
disability on the basis that the noncompensable evaluation 
now assigned this disability does not accurately reflect the 
severity of his left knee symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2003).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 38 C.F.R. § 4.40, 4.45.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding 
that, when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement).  

VA's Office of General Counsel has issued two opinions 
pertinent to claims of entitlement to increased evaluations 
for knee disabilities.  These opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97), 62 Fed. Reg. 63,604 (1997)); 
VAOPGCPREC 9-98 (August 14, 1998) (9-98), 63 Fed. Reg. 56,704 
(1998).  Additional disability is shown when a veteran meets 
the criteria for a noncompensable evaluation under either 
Diagnostic Code 5260 or 5261, which include flexion limited 
to 60 degrees or extension limited to five degrees, or when 
there is painful motion such that it adds to the actual 
limitation of motion shown under Diagnostic Code 5260 or 
Diagnostic Code 5261.  A separate evaluation may also be 
granted under Diagnostic Code 5003 and 38 C.F.R. § 4.59 
(2003), when a veteran technically has full range of motion 
that is inhibited by pain.

In this case, the RO has evaluated the veteran's left knee 
disability as noncompensably disabling pursuant to Diagnostic 
Code 5257, which governs subluxation or instability of the 
knee.  A 10 percent evaluation is assignable for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent evaluation is assignable for moderate recurrent 
subluxation or lateral instability of the knee.  A 30 percent 
evaluation is assignable for severe recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

A compensable evaluation may also be assigned under 
Diagnostic Code 5256, if the evidence establishes ankylosis 
of the knee, Diagnostic Code 5260, if the evidence 
establishes flexion limited to 45 degrees, or Diagnostic Code 
5261, if the evidence establishes extension limited to 10 
degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2003).  

38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003) provides that 
arthritis that is due to trauma and substantiated by x-rays 
shall be rated as degenerative arthritis under 38 C.F.R. 
§ 4.17a, Diagnostic Code 5003 (2003).  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings shall be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate Diagnostic Code, an evaluation of 10 percent is 
for application for each such major or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  

Diagnostic Codes 5260 and 5261 pertain to motion limitation 
of the knee.  They provide that a 10 percent evaluation is 
assignable for flexion of the leg limited to 45 degrees and 
extension of the leg limited to 10 degrees, and a 20 percent 
evaluation is assignable for flexion of the leg limited to 30 
degrees and extension of the leg limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2003).

Based on these criteria and the evidence discussed below, the 
Board finds that the veteran's left knee disability picture 
more nearly approximates the criteria for a 10 percent 
evaluation under 38 C.F.R. §§ 4.40, 4.45 than the current 
noncompensable rating. 

During active service, in May 1990, the veteran hurt his left 
knee while playing basketball.  He indicated that it popped 
out and then hurt and hindered his ability to walk around.  
An examiner noted pain on flexion, point tenderness and good 
range of motion, and diagnosed retropatellar syndrome.  
During the rest of his period of active service, including on 
separation examination conducted in January 1992, the veteran 
did not express complaints related to his left knee.  During 
the examination, an examiner noted normal lower extremities.  

Since discharge, the veteran has sought treatment for 
complaints associated with his left knee and has undergone VA 
examinations, during which examiners evaluated the severity 
of his left knee disability.  

During a VA general medical examination conducted in February 
1992, the veteran reported that he had had pain in his left 
knee since 1988.  He also reported that this pain worsened on 
kneeling, squatting and going up and down several flights of 
stairs.  The examiner noted pain on motion and mild 
crepitation palpable over the left patella during flexion and 
extension, but no tenderness to deep pressure, no swelling, 
and full range of motion of the left knee.  X-rays showed no 
evidence of fracture, dislocation, or other significant 
abnormality.  The examiner diagnosed chondromalacia of the 
patella.

The veteran underwent another VA examination in May 1995, but 
the examiner did not evaluate the veteran's left knee.  X-
rays of the left knee were conducted, however, and they show 
that there was partial lateral displacement, or subluxation, 
of the left patella.  

The veteran sought VA outpatient treatment in January 1996 
for pain on the top of his knee.  He indicated that, during 
the previous week and a half, he was walking upstairs when 
his left knee gave out and he felt pain.  The examiner 
indicated that the veteran's patella dislocated nominally on 
flexion and extension and that the veteran had supra patellar 
tenderness.  He diagnosed subluxation of the left patella and 
advised the veteran to undergo physical therapy for eight-to-
10 weeks.  The veteran complied.  In August 1996, the veteran 
reported that he was using an elastic bandage to help support 
his left knee.  An examiner noted that the veteran's left 
knee pain had decreased.  He also noted 20-to-25 percent 
patella lateral dislocation.  He diagnosed mild patellar 
subluxation on the left knee and concluded that the veteran 
was doing well and had minimal dislocation and symptoms.  

During a VA joints examination conducted in December 1999, 
the veteran reported that he had pain in his left kneecap.  
He also reported that this pain worsened on driving, sitting 
for more than 20-to-30 minutes, standing for more than 30 
minutes, dressing (putting on pants, shoes or socks), 
standing up from a sitting position, walking more than a 
block, climbing more than two flights of stairs, vacuuming, 
cleaning, washing, doing and carrying the laundry, cutting 
grass and shoveling snow.  The examiner noted a normal heel 
and tandem gait, a clumsy toe gait, a short stance phase on 
the left, negative Trendelenburg and Romberg, good standing 
balance, full range of motion of the left knee, no heat, 
swelling, effusion, capsular thickening, crepitation or 
grinding sounds, subluxation, lateral instability, 
anterior/posterior drawer signs, and strength of 5/5 in the 
flexors and extensors.  The examiner also noted very slight 
tenderness of the joint space medially at the tibiofemoral 
and patellofemoral joints and at the medial side of the 
popliteal, no abnormal patellar movement or significant pain, 
and very slight atrophy of the left thigh (64 centimeters on 
the left as compared to 65 centimeters on the right).  The 
examiner then indicated that there was no evidence of 
chondromalacia of the patella on examination.  He explained 
that an x-ray taken in November 1999 revealed no arthritis, 
but rather, calcification of the quadriceps tendon area.  He 
concluded that there was no objective evidence of pathology 
in the left knee and no evidence of increased severity of the 
left knee disability.  

The above evidence establishes that, after the veteran was 
discharged from service, he was shown to have mild 
subluxation of the left patella and associated crepitation 
and pain on use.  Thereafter, he underwent physical therapy 
and filed a claim for an increased evaluation for his left 
knee disability.  In response, the RO afforded the veteran a 
VA examination.  The results of that examination conflict.  
During the physical evaluation of the veteran's knee, the 
examiner noted tenderness at the tibiofemoral and 
patellofemoral joints and popliteal.  He also noted slight 
muscle atrophy of the left thigh, which, according to 38 
C.F.R. § 4.40, is indicative of disuse secondary to certain 
symptomatology, including weakness and/or pain.  Despite 
these findings, which were not noted to be subjective, the 
examiner concluded that there was no objective evidence of 
left knee pathology. 

The Board believes that the clinical findings cited to above 
are sufficient to show that the veteran's left knee 
disability is compensably disabling.  These findings, which 
include tenderness and atrophy secondary to disuse, thus 
warrant a 10 percent evaluation with consideration of 38 
C.F.R. §§ 4.40, 4.45.  An evaluation in excess of 10 percent 
may not be assigned pursuant to any of the diagnostic codes 
noted above, however, as the evidence does not establish that 
the veteran has moderate subluxation or lateral instability, 
or any objective limitation of motion of the left knee or 
arthritis.  For the same reason, separate evaluations may not 
be assigned under Diagnostic Codes 5003 and 5257 pursuant to 
the General Counsel opinions noted above.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2003).  The veteran has not 
indicated that he has missed time from work due solely to his 
left knee disability and has not identified the need for 
hospitalization.  He has also not alleged the existence of 
unusual manifestations of the disability.  Rather, the 
medical evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.

Based on the foregoing, the Board concludes that the criteria 
for a 10 percent evaluation for chondromalacia, left patella, 
and no more, have been met.  


ORDER

Service connection for a stomach disorder, including as due 
to an undiagnosed illness, is denied.

Service connection for bilateral hearing loss is denied. 

A 10 percent evaluation for chondromalacia of the left 
patella, and no more, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.


REMAND

The veteran seeks entitlement to service connection for a 
psychiatric disorder, including as due to an undiagnosed 
illness, and also seeks to reopen previously-denied claims of 
entitlement to service connection for back and skin disorders 
and headaches, including as secondary to an undiagnosed 
illness, under 38 C.F.R. § 3.156 (1998).  

For the following reasons, additional action is necessary 
before the Board can decide these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  In this case, VA 
has not strictly complied with the VCAA by providing the 
veteran adequate assistance and notice regarding the claims 
being remanded.  

First, there is relevant evidence that is outstanding and 
needs to be secured in support of those claims.  In a written 
statement and VA Form 9 received at the RO in July 1998 and 
January 2000, respectively, the veteran indicated that he had 
received treatment for his headaches, skin and back at St. 
Mary's Hospital.  The RO endeavored to obtain records of this 
treatment, but then learned that the facility charged to copy 
such records.  The RO then notified the veteran that it was 
his responsibility to pay the fee to obtain the records.  
Pursuant to the VCAA, it is now VA's responsibility to secure 
these records.  The RO should do so on remand.    

In addition, in the VA Form 9, the veteran indicated that he 
served in the Wisconsin National Guard from February 1992 to 
October 1996 and requested the RO to obtain all medical 
records compiled during that time period.  The RO did not 
satisfy the veteran's request, but, instead, wrote the 
veteran a letter requesting that he submit such records 
directly to the RO.  The veteran responded that he did not 
know the location of these records.  Given that they are 
pertinent to the veteran's claims, the RO should secure them 
on remand. 

Second, as previously indicated, since the VCAA was enacted, 
the United States Court of Appeals for Veterans Claims has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  Quartuccio, 16 Vet. App. at 183 (holding that 
the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
In this case, the RO has sent the veteran multiple documents 
informing him of information pertinent to his claims.  Given 
that additional action is necessary in this case, it is 
unclear whether, collectively, these documents fulfill the 
notice requirements of the VCAA and recent case precedent.  
Accordingly, on remand, after the aforementioned development 
is completed, the RO should ensure that the veteran is 
properly notified consistent with the provisions of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 (2003) 
with respect to the remanded claims.  

The RO has also certified for appeal the issue of entitlement 
to a 10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities.  That issue was listed as 
issue number eight and included in the statement of the case 
issued in December 1999.  On VA Form 9 received in January 
2000, however, the veteran indicated that he was only 
appealing issues one through seven included in the December 
1999 statement of the case.  Neither the veteran nor his 
representative thereafter expressed a clear intent to pursue 
the appeal for benefits under 38 C.F.R. § 3.324 (2003).  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991).  Nor was the issue 
included in subsequent supplemental statements of the case.  
Thus, on remand, the RO should clarify whether the appeal of 
the RO's denial of a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities is properly 
before the Board.

Accordingly, this case is REMANDED for the following:

1.  The RO should clarify the veteran's 
intent to appeal and ensure that all 
proper appellate procedures are completed 
with respect to any appeal of the RO's 
denial of assignment of a 10 percent 
evaluation based on multiple, 
noncompensable, service-connected 
disabilities.

2.  The RO should contact the veteran and 
request him to provide the complete names, 
addresses and dates of treatment of all 
health care professionals, VA and non-VA, 
who have evaluated the disabilities at 
issue in this remand since his period of 
active duty and whose records are not 
already in the claims file.   

3.  After securing any necessary 
authorization, the RO should request, 
obtain and associate with the claims file 
the actual clinical records, inpatient 
and outpatient records, consultation 
reports, reports of diagnostic testing, 
progress notes, and any other treatment 
records or evaluation reports from all 
medical providers identified, including 
St. Mary's Hospital, that are pertinent 
to the remanded issues.  If any records 
are unavailable, the RO should note this 
fact in writing in the record.

4.  The RO should request, obtain and 
associate with the claims file all 
military medical records compiled while 
the veteran was serving in the Wisconsin 
National Guard from February 1992 to 
October 1996.  All efforts in this 
regard, negative and positive, must be 
documented in the claims file.

5.  After completing the above 
development, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the remanded claims and 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file.  The RO should 
afford the veteran and his representative 
an opportunity to respond to this notice 
by submitting any relevant evidence or 
information in their possession or by 
identifying any additional evidence to be 
obtained.  The RO should then take 
appropriate follow-up steps to assist the 
veteran in obtaining all identified 
evidence.

6.  Once all development is completed, 
the RO should readjudicate the remanded 
claims based on a consideration of all of 
the evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



